                        UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA



WARREN CLEVELAND GREEN,                      No. 2:18-cv-0731 MCE AC P
         Plaintiff,
    v.                                       ORDER & WRIT OF HABEAS CORPUS
                                             AD TESTIFICANDUM
R. ATIENZA, et al.,
            Defendants.
                                     /

        Warren Cleveland Green, CDCR # T-09147, a necessary and material participant in a
settlement conference in this case on December 3, 2019, is confined in California Health Care
Facility (CHCF), in the custody of the Warden. In order to secure this inmate’s attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Kendall J. Newman, by video conference from his
place of confinement, to the U.S. District Court, Courtroom #25, 501 I Street, Sacramento,
California 95814, on Tuesday, December 3, 2019 at 9:00 a.m.

                           ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, by video conference, to participate
in a settlement conference at the time and place above, until completion of the settlement
conference or as ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ.

      3. The Clerk of the Court is directed to serve a copy by fax on the Litigation
Coordinator at CHCF at (909) 467-2676.

        4. Counsel for the defendant, the assigned Deputy Attorney General, shall confirm with
the prison no less than two days prior to the settlement conference that the prison’s video-
conference equipment will connect to the court’s system. Any difficulties shall immediately be
reported to Alexandra Waldrop, Courtroom Deputy, at (916) 930-4187.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CHCF, P. O. Box 32050, Stockton, California 95213:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by video conference, until completion of the settlement conference or
as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: August 22, 2019
